I have 
the honour to speak before the General Assembly to 
convey the warm greetings of the people and 
Government of Guinea, and most especially that of His 
Excellency General Sékouba Konaté, interim President 
of the Republic, President of the Transition. On this 
happy occasion, I would first of all like to congratulate 
you, Sir, on your election to the presidency of the 
sixty-fifth session of the General Assembly. I wish you 
every success and assure you in advance of my 
 
 
23 10-55396 
 
delegation’s support. Your undeniable personal 
qualities, in conjunction with proven ability, will 
certainly inspire our work at a time when our 
Organization faces numerous challenges involving the 
entire international community. I would also like to 
extend our gratitude to your predecessor,  
Mr. Abdussalam Treki, for the skill and dedication that 
he showed in carrying out his mandate. 
 Here, we would like to express our gratitude to 
our Secretary-General, Mr. Ban Ki-moon, for his 
tireless efforts to promote the noble ideals of the 
United Nations and, in particular, for his personal 
involvement in settling the crisis in my country. 
 On assuming power on 23 December 2008 
against a background of political and economic crisis, 
the new Guinean authorities had to deal with many 
difficulties, in particular poor governance, State 
crimes, widespread insecurity and the proliferation and 
circulation of small arms and light weapons. That 
worrying situation led to the adoption of various 
measures to restore order and security, build national 
unity and establish a regime respectful of human rights 
and individual and public freedoms.  
 In that specific context, the agreement signed in 
Ouagadougou on 15 January 2010 enabled the people 
of Guinea, of all inclinations, to embark on a path of 
peace and dialogue and implement a political plan 
ensuring the return to constitutional order based on the 
rule of law and good governance. Despite pitfalls, that 
process of democratization led to the establishment of 
transitional bodies, specifically, a Government of 
national unity, led by a Prime Minister, a head of 
Government coming from the Forces vives, the 
National Transitional Council and the Independent 
National Electoral Commission, as well as a timetable 
setting the deadline for organizing free and transparent 
elections. 
 In a show of great commitment, following the 
adoption of the new Constitution, the people turned out 
in force on 27 June 2010 for the most free and 
democratic presidential election that the country had 
known since its independence in 1958. The second 
round of that important election is planned for the 
coming weeks. 
 Here, from this rostrum, I would like to launch an 
urgent appeal to the African and international 
communities to continue to support Guinea with a view 
to strengthening peace, stability and security in the 
subregion. I would also like to pay warm tribute to the 
Facilitator, His Excellency Mr. Blaise Compaore, 
President of Burkina Faso, for his tireless efforts to 
promote the democratic process in Guinea. I also 
extend that tribute to the International Contact Group 
on Guinea and, through it, the member States of the 
Economic Community of West African States and of 
the African Union, the international community and all 
friendly countries that are working with us at this 
critical time. 
 Peace and security continue to be threatened in 
some parts of the African continent and the world. 
Somalia continues to be subject to a fratricidal and 
painful war. In the Sudan, peace remains fragile despite 
the huge sacrifices and the investments granted. We 
urge the African Union and the international 
community to continue their efforts for a prompt and 
lasting settlement of those conflicts. 
 In Côte d’Ivoire, the recent political 
developments have made it possible for that friendly 
neighbouring country to move towards the presidential 
election planned for 31 October. That important step 
forward, in conjunction with the positive outcomes of 
the peacebuilding process in Sierra Leone and Liberia, 
give us real cause for encouragement and hope for the 
peoples of the Mano River Union.  
 With regard to Western Sahara, my Government 
supports the efforts of the United Nations and remains 
firmly committed to the Moroccan initiative on the 
negotiation of a status of autonomy for the Sahara 
region. It urges the stakeholders to find a lasting and 
mutually beneficial political solution. 
 The upsurge in threats and terrorist violence in 
Africa are a source of serious concern to Guinea. My 
country supports the prompt establishment of a 
consultative framework for action to eradicate that 
scourge. 
 In the Middle East, my delegation welcomes the 
direct talks between the Palestinian authorities and the 
Israeli Government under the auspices of the United 
States of America. It hopes that those talks will lead to 
the establishment of an independent and sovereign 
Palestinian State, living side by side in peace with 
Israel. The Guinean Government believes that peace in 
that region can be achieved only in a climate of mutual 
trust and with a will to implement the agreements and 
relevant resolutions of the General Assembly and the 
Security Council. From that viewpoint, Israel must 
  
 
10-55396 24 
 
withdraw from the occupied Palestinian territories and 
end its settlement policy. 
 Only a week ago, in this Hall, the international 
community reiterated its commitment to the billions of 
people who are expecting it to make a reality of the 
promise of a better world expressed in the Millennium 
Declaration (resolution 55/2). Guinea welcomes the 
holding of that summit, which allowed our heads of 
State and Government and our partners to reaffirm 
their will to achieve the Millennium Development 
Goals (MDGs) within the agreed time frame. 
 My country remains convinced that achieving the 
Millennium Development Goals is within reach. That 
is borne out by the remarkable progress made in many 
areas by countries that are among the poorest on the 
planet. Barely five years from the 2015 deadline, we 
must step up the pace, particularly in the countries 
facing major challenges, in order to consolidate the 
achievements and make even more effective progress 
than we have to date.  
 In order to take up the many challenges of the 
twenty-first century, development partners and the 
international community have no choice but to step up 
efforts to work together to lend new impetus to 
international cooperation. My country urges all 
stakeholders to assume, at the national, regional and 
international levels, their share of responsibility in 
achieving the Millennium Development Goals.  
 The Republic of Guinea welcomes the progress 
made in recent years with regard to official 
development assistance. However, it regrets that long-
standing commitments and those entered into more 
recently are far from being met. It is vital to reflect on 
all standard and supplementary sources of financing for 
development. Innovative financing is becoming an 
increasingly important means to mobilize additional, 
predictable and stable resources to supplement official 
development assistance. 
 Guinea, which attaches great importance to an 
increase in official development assistance, reiterates 
its proposal on organizing an African conference on 
innovative financing and drawing up a draft African 
declaration on transparency of financial governance 
and fighting illegal capital flows. The purpose of that 
conference would be to promote strategies to mobilize 
innovative financing as a complement to traditional aid 
and the domestic resources needed to fund the MDGs. 
The draft African declaration on transparency of 
financial governance and fighting illegal capital flows 
would seek to stem the immense capital outflows from 
Africa by redirecting them towards development of the 
continent. 
 Those proposals were warmly welcomed by 
various African bodies and the Leading Group on 
Innovative Financing for Development. They also 
received support at the twenty-fifth summit of heads of 
State and Government of Africa and France and the 
backing of the African Union at its fifteenth summit in 
Kampala. My delegation hopes that those initiatives 
will feature among the proposals for action on Africa 
during this sixty-fifth session of the General Assembly.  
 Regarding international trade, we hope for a 
prompt conclusion of the Doha Round negotiations on 
the basis of an agreement that is both far-reaching and 
fair to all stakeholders, in particular the least developed 
countries. We again call for developed countries to 
respect their commitment to remove by 2013 all export 
subsidies that significantly distort trade and 
agricultural production in developing countries. My 
country welcomes the substantial progress made with 
respect to debt relief and urges the international 
community to continue its endeavours to effectively 
implement the Heavily Indebted Poor Countries 
Initiative. 
 The subject of climate change quite rightly 
occupies a central place on the international agenda, 
given that phenomenon’s devastating effects. That 
reveals the emergence of a collective awareness and 
the real threat that that phenomenon poses to 
humankind.  
 Given that urgency, my country calls for 
concerted and courageous international efforts to 
alleviate the suffering of victims, particularly the 
vulnerable populations of poor countries. The 
commitments undertaken with regard to developing 
countries in terms of financial resources, technology 
transfer and capacity-building must be fulfilled, so that 
the appropriate measures can be undertaken to adapt to 
climate change and to mitigate its effects in those 
countries. In that connection, my delegation hopes that 
the climate conference to be held at the end of the year 
in Cancún, Mexico, will lead to an ambitious 
agreement that will commit States to concrete action.  
 As it is fully aware of the pressing need to act, 
the Guinean Government, for its part, is determined to 
assume its share of the responsibility, especially since 
 
 
25 10-55396 
 
Guinea plays a leading role in implementing all 
policies and strategies aimed at achieving sustainable 
development and restoring ecological balance in 
western African. As the source of over 20 rivers that 
irrigate the West African region, including the Niger, 
Senegal, Gambia and Makona Rivers, Guinea is a 
veritable water tower for Western Africa and the 
crucible for an incredibly rich biodiversity. 
 The main theme of this session, “Reaffirming the 
central role of the United Nations in global 
governance”, is extremely timely. We acknowledge that 
most gratefully. In a highly interdependent world that 
is marked by the combined effects of many crises, a 
new culture of international solidarity is essential.  
 Likewise, a profound reform of our Organization 
is needed to make it more democratic, more 
representative and transparent. Sixty-five years after its 
creation, the United Nations does indeed need to be 
reformed in order to become more effective and better 
placed to meet the aspirations of our peoples. Let us 
make it an effective instrument in the service of peace, 
security, development and human rights. Only in that 
way will current and future generations in all countries 
and all regions of the world see their hopes of living in 
peace realized in a world that is free and prosperous, 
without fear, poverty or need.